UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 FIRMA HOLDINGS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 375 N. Stephanie St. Bldg. 2 Ste. #211 Henderson, NV (Address of principal executive offices) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) TARA MINERALS CORP. (Former name or former address if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of August 14, 2014, the Company had 88,112,330 outstanding shares of common stock. 1 Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Marketing Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FIRMA HOLDINGS CORP. AND SUBSIDIARIES (formerly known as Tara Minerals Corp.) (A Subsidiary of Tara Gold Resources Corp.) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2 THE THREE AND SIX MONTHS ENDED JUNE 30, 2 3 Table of Contents FIRMA HOLDINGS CORP. AND SUBSIDIARIES (formerly known as Tara Minerals Corp.) (A Subsidiary of Tara Gold Resources Corp.) CONDENSED CONSOLIDATED BALANCE SHEETS June 30,2014 December 31,2013 (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Prepaid assets Assets held for disposal, net Other current assets Total current assets Property, plant, equipment, mine development and land, net Intellectual property - Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes and other payables, current portion Convertible notes payable, net Due to related parties, net of due from Total current liabilities Notes and other payables, non-current portion Total liabilities Stockholders’ equity: Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 88,112,330 and 81,082,278 shares Additional paid-in capital Common stock payable - Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Firma Holdings stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements. 4 Table of Contents FIRMA HOLDINGS CORP. AND SUBSIDIARIES (formerly known as Tara Minerals Corp.) (A Subsidiary of Tara Gold Resources Corp.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, Mining revenues $
